56 F.3d 71
75 A.F.T.R.2d (RIA) 95-2416
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Frederick JENSEN, Plaintiff-Appellant,v.Janet RENO, Attorney General, Defendant-Appellee.
No. 94-35740.
United States Court of Appeals, Ninth Circuit.
Submitted May 16, 1995.*Decided May 19, 1995.

Before:  WALLACE, Chief Judge, HUG and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Frederick G. Jensen appeals pro se the district court's order dismissing his complaint alleging wrongful levy by the Internal Revenue Service ("IRS") on Jensen's Dean Witter investment account.  Jensen contends that he should not be obligated to pay federal income tax based on his opposition to the federal government's protection of the right to abortion.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and we affirm.


3
Jensen's contention that he should not have to pay income taxes because of his opposition to abortion fails.  Attempts by taxpayers to restrict the Government's use of their tax-payments have been consistently rejected by the Courts.  See United States v. Lee, 455 U.S. 252, 260 (1982) ("The tax system could not function if [taxpayers] were allowed to challenge the tax system because tax payments were spent in a way that violates their religious beliefs.");  Barton v. Commissioner, 737 F.2d 822, 823-24 (9th Cir. 1984) (even if right to conscientious objections to war were protected by the Constitution, taxpayer could not validate his claim for tax credit proportionate to percentage of national budget expended for defense based on that right) (per curiam).


4
To the extent that Jensen seeks a refund of taxes paid, the district court properly dismissed the action because Jensen failed to allege exhaustion of his administrative remedies pursuant to 26 U.S.C. Sec. 7422(a).  Thomas v. United States, 755 F.2d 728, 729 (9th Cir. 1985).


5
The government's request for sanctions is denied.

AFFIRMED


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3